



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McLaughlin, 2014 ONCA 642

DATE: 20140918

DOCKET: C54836

Simmons, Rouleau and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

David McLaughlin

Appellant

Lawrence Ben-Eliezer, for the appellant

John Patton, for the respondent

Heard: September 16, 2014

On appeal from the conviction entered on July 5, 2011 by
    Justice P.A. Daley of the Superior Court of Justice, sitting with a jury.

APPEAL BOOK ENDORSEMENT

[1]

During the course of a jury trial, the trial judge received a letter
    from the jury indicating the appellant was parking in the same area as they
    were; that this created a probability of interaction and that this situation
    was uncomfortable.  On appeal, the appellant complains that the trial judge
    erred in failing to conduct a jury inquiry, in failing to declare a mistrial
    and in failing to give a proper limiting instruction.  We disagree.

[2]

The trial judge is in the best position to determine if a reasonable
    apprehension of bias exists:
R. v. Burke
[2002] 2 S.C.R. 857 at para.
    75.  Here he found there was no basis to conclude the presumption of juror
    impartiality was displaced.  He was not asked to conduct a jury inquiry and
    concluded that neither an inquiry nor a mistrial was necessary.  He instructed
    the jury as defence counsel requested.  We see no basis on which to interfere
    with the trial judges exercise of discretion.

[3]

The appeal is dismissed.


